Citation Nr: 1810616	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO. 14-13 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial compensable rating for right foot plantar fasciitis, for the period prior to June 18, 2014, and in excess of 10 percent thereafter.  

2.  Entitlement to an initial compensable rating for left Achilles tendonitis.  

3.  Entitlement to an earlier effective date prior to September 4, 2012, for the grant of service connection for right foot plantar fasciitis.   

4.  Entitlement to an earlier effective date prior to September 4, 2012, for the grant of service connection for left Achilles tendonitis.


REPRESENTATION

Veteran represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

Melissa Barbee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1984 to April 2004.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction of these matters is with the RO in San Diego, California. 

In the June 2013 rating decision, the RO granted service connection for left Achilles tendonitis and right foot plantar fasciitis and assigned both issues noncompensable ratings effective September 4, 2012.  During the pendency of the appeal, in a June 2014 rating decision, the RO assigned a 10 percent rating for right foot plantar fasciitis, effective June 18, 2014.  As this increase does not represent a full grant of the benefits sought, the Veteran's appeal was not abrogated, and the claim for a higher initial rating for right foot plantar fasciitis remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

In his July 2013 notice of disagreement, the Veteran disagreed with the effective dates assigned for the awards of service connection for left Achilles tendonitis and right foot plantar fasciitis.  He argued that he was entitled to effective dates corresponding to the date of his separation from service.  The record does not indicate that the RO issued a statement of the case addressing the issues of entitlement to an earlier effective date for the grants of service connection.  Accordingly, a remand is necessary for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).         

The issues pertaining to an initial higher rating for right foot plantar fasciitis and earlier effective dates are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

The Veteran's left Achilles tendonitis is not manifested by moderate limitation of motion.  


CONCLUSIONS OF LAW

The criteria for an initial compensable rating for left Achilles tendonitis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.31, 4.71a, Diagnostic Code 5271 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A; 38 C.F.R. § 3.159.  As neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist, the Board will proceed with appellate review.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  






II. Entitlement to Initial Increased Ratings 

Legal Criteria

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities (rating schedule), which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 3.321; see generally 38 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries incurred as a result of, or incident to, military service.  38 C.F.R. § 4.1.       

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.   

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of the assignment of different ratings for distinct periods of time, based on the facts found, is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the veteran.  Gilbert, 1 Vet. App. at 53.

Left Achilles Tendonitis

The Veteran is currently in receipt of a noncompensable rating for his left Achilles tendonitis under 38 C.F.R. § 4.71a, DC 5271.  Under DC 5271, a 10 percent rating is warranted for moderate limitation of motion of the ankle and a 20 percent rating is warranted for marked limitation of motion of the ankle.  DC 5271 does not explicitly provide for a 0 percent, or noncompensable, rating.  However, under 38 C.F.R. § 4.31, a noncompensable rating is authorized where, as here, the applicable criteria do not provide such a rating and the requirements for a compensable rating are not met.

While the rating schedule does not provide any information as to what manifestations constitute "moderate" or "marked" limitation of ankle motion, guidance can be found in VBA's M21-1 Adjudication Procedures Manual.  Specifically, the M21-1 states that moderate limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of ankle motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  See VBA Manual M21-1, Part III, Subpart iv, Chapter 4, Section A, Topic 4(o).  

For the reasons stated below, the Board finds that the preponderance of the evidence is against a finding that the Veteran's left Achilles tendonitis results in any limitation of motion, and therefore, a compensable rating is not warranted.

At a December 2012 VA examination, the Veteran was found to have normal range of motion in the left ankle, with 45 degrees or greater plantar flexion and 20 degrees or greater dorsiflexion, and no objective evidence of painful motion.  On examination, no additional limitation in range of motion or functional loss was observed following repetitive use testing.  The left ankle had normal muscle strength, and no joint instability or ankylosis was found.  Localized tenderness or pain on palpation of the left ankle was noted.  The Veteran was found to regularly use a shoe insert as an assistive device. 

At a June 2014 VA examination, the Veteran was found to have normal range of motion in the left ankle, with 45 degrees or greater plantar flexion and 20 degrees or greater dorsiflexion, and no objective evidence of painful motion.  Functional loss was reported after repetitive use testing in the form of excess fatigability.  The Veteran had no joint instability or ankylosis.  No localized tenderness or pain on palpation was noted, and the Veteran was not found to use an assistive device.  The examiner noted that there was no additional limitation or impairment due to pain, weakness, fatigability, or incoordination.

Based on the VA examinations of record, the Board finds that a compensable rating under DC 5271 is not warranted.  As noted above, a 10 percent rating is warranted where moderate limitation of ankle motion is found.  Moderate limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion.  However, on examination, the Veteran was found to have full range of motion of the left ankle, with 20 degrees or greater dorsiflexion and 45 degrees or greater plantar flexion.  Accordingly, the Veteran does not meet the schedular criteria for a compensable rating.         

For completeness, the Board also finds that the Veteran is not eligible to receive the minimum compensable rating for his condition due to painful motion under 38 C.F.R. § 4.59.  Where, as here, a diagnostic code is predicated on loss of motion, VA must consider whether a higher rating is warranted to account for functional loss due to pain, weakened movement, excess fatigability, incoordination, or pain on movement.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Achilles tendonitis is not specifically listed in the rating schedule, therefore, the Veteran's disability has been rated analogous to limited motion of the ankle.  However, because the Achilles tendon is not a joint, 38 C.F.R. § 4.59 is not for application in this case.       

The Board has also considered whether a higher or separate disability rating is available under any other potentially applicable provision of the rating schedule.  However, neither a higher nor separate evaluation is warranted based on any other provision of the rating schedule as there is no ankylosis or malunion of the os calcis or astragalus.  See 38 C.F.R. § 4.71a, DCs 5270, 5272, 5273.

Accordingly, the criteria for an initial compensable rating for the Veteran's left Achilles tendonitis have not been met, and the claim is denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.    


ORDER

An initial compensable rating for left Achilles tendonitis is denied.


REMAND

As noted in the Introduction, the record shows that the Veteran filed a valid and timely notice of disagreement in July 2013 as to the issues of entitlement to earlier effective dates for the grants of service connection for left Achilles tendonitis and right foot plantar fasciitis.  However, to date, the RO has not issued a statement of the case that addresses these matters, or otherwise acknowledged the Veteran's disagreement with the assigned effective dates.  Thus, in accordance with Manlincon v. West, the Veteran must be issued a statement of the case to permit him to perfect an appeal of these issues.  See Manlincon, 12 Vet. App. at 238 (holding that where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case).     

With regard to the claim for initial higher ratings for right foot plantar fasciitis, the Veteran asserts that his disability is more severe than reflected in the currently assigned disability ratings.  The Veteran last underwent a VA examination in June 2014, and in light of the Veteran's assertions, the Board finds that a more contemporaneous examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124  (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381   (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Accordingly, these matters are REMANDED for the following actions:

1.  Issue a statement of the case pertaining to earlier effective dates for the grants of service connection for right foot plantar fasciitis and for left Achilles tendonitis. The claims should not be returned to the Board unless the Veteran perfects the appeal by filing a timely substantive appeal in response to the statement of the case.

2.  Obtain all outstanding treatment records pertaining to the Veteran's right foot plantar fasciitis.  

3.  Then schedule the Veteran for an examination with an appropriate examiner to determine the current nature and severity of his service connected right foot plantar fasciitis.

The examiner must render all findings needed to rate the Veteran's right foot plantar fasciitis under the appropriate rating criteria, to include whether the disability results in severe objective evidence of marked deformity (pronation, abduction, etc), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities. The examiner should also comment on the extent of the Veteran's functional loss attributable to pain. Finally, considering all of the above, the examiner should provide an assessment of the overall severity of the service-connected right foot disability.

4. Then, readjudicate the claim for higher initial ratings for right foot plantar fasciitis.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate time for a response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


